DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 4-10 in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that
“The apparatus do not include any essential component or element for masking an edge of a wafer or lifting a wafer, such as lifter pin, and neither the apparatus nor the method claims include or exclude such features. Moreover, the apparatus and method claims include similar' corresponding features any essential component or element for masking an edge of wafer or lifting a wafer” and
“”since electronic searching is commonly performed, a search may be made of the relevant subclasses without substantial additional effort”.  This is not found persuasive because process, as claimed, can be practiced by another and materially different apparatus.
	As Applicant admitted, the apparatus does not include essential component or element designed to perform the claimed method, the method can be practiced by another.  Searching for the apparatus is not necessary for the method since the apparatus has different mode of operation that can be used to practice another and .  
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-3 are withdrawn from further consideration.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology (e.g. “comprises: “) Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4, 6-9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara (US 2007/0224709 A1).
	Regarding claim 4, Ogasawara discloses operation method of a system, which includes a processing system and a measuring device (1), for inspecting (Pars. [004]-[005]) a focus ring (15), wherein the processing system includes: a processing apparatus having a chamber body (2), a 20mounting table (Par. [008]) provided in a chamber provided by the chamber body (2), and the focus ring (15) provided on the mounting table; and a transfer unit configured to transfer (Par. [054]) a target object (W) onto the mounting table and into a region surrounded by the focus ring (15) based on transfer position data, and 25the measuring device includes: a disc-shaped base substrate (Par. [050] ring-shaped is disc-shaped);  -40-a plurality of sensor electrodes (12, 21) provided on the base substrate; a high frequency oscillator (43) configured to apply a high frequency signal to the sensor electrodes (5, 12); and  5an operation unit (60) configured to calculate a plurality of measurement values indicating electrostatic capacitances (From element 11) of the sensor electrodes (12, 21) from a plurality of measurement values corresponding to potentials of the sensor electrodes (12, 21), the method comprising:  10transferring the measuring device by the transfer unit (Par. [054]) 
5Regarding claim 6, Ogasawara discloses performing predetermined notification based on the derived amount of consumption of the focus ring (Par. [009]).  
Regarding claim 7, Ogasawara discloses said calculating and said deriving is periodically executed (Fig. 3).  
	Regarding claim 8, Ogasawara discloses storing at least one of the measurement value, the 15average value (Note: “At least one of” read on mutual exclusive embodiments), and the amount of consumption as a log in a memory (62).  
Regarding claim 9, Ogasawara discloses adjusting a height of the focus ring (Par. [073]) based on the 20amount of consumption of the focus ring (15) such that an interface between plasma and a sheath which are formed above the target object and the focus ring becomes flat (Desired thickness) (Pars. [081], [087]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 2007/0224709 A1) in view of Satoh et al. (US 2006/0102288 A1).
Regarding claim 5, Ogasawara discloses every subject matter in the claim but does not explicitly disclose the amount of consumption is associated with the average value of the measurement values corresponding to the amount of consumption.
Satoh et al. discloses focus ring and method for producing focusing and further discloses the amount of consumption is associated with average value Satoh et al.’s pars. [015-018]) of the measurement values corresponding to the amount of consumption.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the amount of consumption is associated with the average value of the measurement values corresponding to the amount of consumption, as taught by Satoh et al. into the system of Ogasawara because it is one of the way to calculate to examine the deviation of the consumption and involves only routine.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 2007/0224709 A1) in view of Nagami et al. (US 2018/0366305 A1).
Regarding claim 10, Ogasawara discloses every subject matter in the claim but does not explicitly disclose applying a negative DC voltage to the focus ring based on the amount of consumption of the focus ring such that the -42-interface between plasma and a sheath which are formed above the target object and the focus ring becomes flat.
Nagami et al. discloses plasma processing apparatus and method and further discloses applying a negative DC voltage to the focus ring based on the amount of consumption of the focus ring (Nagami et al.’s par. [005]) such that the -42-interface between plasma and a sheath which are formed above the target object and the focus ring becomes flat (The shape of the sheath above the focus ring and region of the substrate is controlled).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the applying a negative DC voltage to the focus ring based on the amount of consumption of the focus ring such that the -42-interface between plasma and a sheath which are formed above the target object and the focus ring becomes flat, as taught by Nagami et al. into the system of Ogasawara because it is typical to control the shape of the focus ring.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

March 2, 2021